Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 10/24/2018 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the U.S Patent Documents listed include incorrect numbers for the documents that are crossed out in the attached IDS.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feature of each of the microaxicons passes through a corresponding partial beam of the laser beam must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The recitation that each of the microaxicons passes through a corresponding partial beam of the laser beam was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The original specification was reviewed and no disclosure that each of the microaxicons passes through a corresponding partial beam of the laser beam was found.

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation that each of the microaxicons passes through a corresponding partial beam of the laser beam is not definite.  It is not clear what is meant by each of the microaxicons passes through a corresponding partial beam of the laser beam.  In particular, it is not definite how the microaxicons pass through partial beams as claimed, what is constitutes a corresponding partial beam of the laser beam as claimed and how each microaxicon corresponds to a partial bean of the laser beam as claimed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20050211885 A1 to Tobiason et al. (“Tobiason”).
Tobiason discloses:
Regarding claim 1: 
a beam forming lens system (e.g., system seen in Fig. 17 and 19) having a two-dimensional axicon array (e.g., axicon lens array OPA element (axicon OPA element) 420, 720) with a plurality of microaxicons (e.g., axicon lenses 421) for creating an annular intensity profile of the laser beam (e.g., Fig. 17 and 19 and para 160-162 and 169-174), 
wherein the microaxicons respectively have a curved surface area such that a dome-like shape is created, wherein each of the microaxicons passes through a corresponding partial beam of the laser beam (e.g., Fig. 19 and para 169-174, wherein Fig. 19 shows thee microaxicons respectively have a curved surface area such that a dome-like shape is created and para 169 discloses OPA element 720 with a lens array located to provide the image light input face 722, which in various exemplary embodiments comprises the axicon OPA 420 described above, or an OPA element comprising an array of functionally similar optically path elements); and 
a focusing lens system (e.g., system including lenses 756 and 757) that focuses the laser beam on a workpiece (e.g., Fig. 19 and para 169-174); 

Regarding claim 2: the surface areas of at least a few microaxicons are curved aspherically (e.g., Fig. 16-21 and para 154-174 and 182-191);
Regarding claim 3: apices of at least a subset of the microaxicons valleys between at least the subset of microaxicons are rounded (e.g., Fig. 16-21 and para 154-174 and 182-191);
Regarding claim 4: the microaxicons are arranged in a hexagonal pattern (e.g., Fig. 13 and Fig. 21 (e.g., 21A R2 and 23-B R2) and para 136-139 and 182-191);
Regarding claim 5: the microaxicons are arranged in a regular grid structure (e.g., Fig. 21 and para 182-191);
Regarding claim 6: the two- dimensional axicon array comprises conical microaxicons (e.g., Fig. 16-21 and para 154-174 and 182-191);
Regarding claim 7: at least a subset of the microaxicons have a circular circumference (e.g., Fig. 16-21 and para 154-174 and 182-191);
Regarding claim 8: at least a subset of the microaxicons have a cross section in the form of an isosceles triangle (e.g., Fig. 1, 16 and 21 and para 160-174 and 182-191);
Regarding claim 9: a collimator lens system (e.g., filter portions 250, 550, 650 and 750 and the collimator arrays disclosed in para 178-181) for widening the laser beam, wherein the beam forming lens system is arranged in the beam path downstream of the collimator lens system (e.g., Fig. 2, 13, 14 and 19 and para 178-181);
Regarding claim 10: at least one lens with variable focal length that vary a ring diameter of the intensity profile in the focal plane (e.g., Fig. 16-21 and para 154-174 and 182-191);
Regarding claim 11: the beam forming lens system is selectively inserted into the beam path of the apparatus (e.g., Fig. 16-21 and para 154-174 and 182-191); and
Regarding claim 12: at least two of the microaxicons are shaped differently (e.g., Fig. 16-21 and para 154-174 and 182-191).
To the extent that it may be argued that the some of the embodiments of Tobiason, such as the Fig. 17 embodiment, do not disclose all of the claimed subject matter, such as the microaxicons respectively have a curved surface area such that a dome-like shape is created recited in claim 1 and seen in the Fig. 19 embodiment of Tobiason, it would have been obvious to one of ordinary skill in the art to modify the other embodiments of Tobiason by the Fig. 19 embodiment in order to provide a position sensor arrangement a lens array located to provide the image light input face in order to provide high accuracy simultaneous measurements.
Response to Amendment
The amendment of 06/01/2021 is acknowledged. 
Response to Arguments
Applicant's arguments filed 06/01/2021 have been fully considered but they are not persuasive. The remarks begin by noting the claim status and amendments.  The remarks then address the prior art rejection of claim 1, noting the amended language of claim 1 and the obviousness rejection over Tobiason.  The remarks state that the Office Action appears to equate axicon OPA element 420, 720 of Tobiason with the "two-dimensional axicon array with a plurality of microaxicons..." and assert that nowhere in Tobiason does it mention passing through a partial beam of a laser beam or a laser beam through optical path array 220.  The remarks continue, asserting that although the Office Action appears to indicate that FIGs. 17 and 19, and paragraphs [0160]-[0162] and [0169]-[0174] disclose the use of a .  
The remarks further assert that Tobiason is not analogous to the field of the claimed invention. The remarks state that the claimed invention is directed to an "apparatus for machining material using a laser beam" and that Tobiason is directed to 2-dimensional optical position sensors that provide high accuracy simultaneous measurements up to 6 degrees of freedom (see Tobiason, paragraphs [0001] and [0006]). According to the remarks, the field of endeavor of such optical position sensor is not of the same field of endeavor as the claimed invention that relates to machining apparatus, Tobiason is not reasonably pertinent to the problems faced by the inventor of the claimed invention because Tobiason does not use intensive coherent light (i.e., laser beam) nor does it address any challenges associated with it and Tobiason should not be used as a reference to reject the claimed invention. Applicant’s arguments rely on language solely recited in preamble recitations in claim(s) 1. When reading the preamble in the context of the entire claim, the recitation "apparatus for machining material using a laser beam" is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. In response to applicant's argument that In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Tobiason is in the field of applicant’s endeavor as Tobiason discloses an optical path array corresponding to the respective claim bodies of the claimed invention.
The remarks then provide a conclusion requesting allowance.  However, the claims are presently rejected as set forth and explained above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S STAPLETON whose telephone number is (571)270-3492.  The examiner can normally be reached on Monday-Thursday regular business hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIC S STAPLETON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        August 30, 2021